United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION
DIVISION, JACKSONVILLE AIR-MARINE
BRANCH, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2119
Issued: February 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2006 appellant filed a timely appeal from an August 7, 2006 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that he sustained greater than a two percent
monaural hearing loss in the left ear, for which he received a schedule award.

FACTUAL HISTORY
The Office accepted that on or before February 1, 2006 appellant, then a 46-year-old law
enforcement officer and pilot, sustained a bilateral sensorineural hearing loss due to hazardous
noise exposure from helicopters, turbine aircraft and weapons fire.1
On June 14, 2006 the Office referred appellant and a statement of accepted facts to
Dr. R. Michael Loper, a Board-certified otolaryngologist, for a second opinion evaluation. In a
June 29, 2006 report, Dr. Loper opined that appellant had a bilateral high frequency
sensorineural hearing loss. He related appellant’s complaints of constant bilateral tinnitus.
Dr. Loper opined that appellant’s hearing loss was caused by prolonged hazardous noise
exposure at work. He obtained audiometric test results. Testing for the right ear at the frequency
levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed decibel losses of 10, 10,
25 and 30 respectively. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and
3,000 cps revealed decibel losses of 15, 25, 20 and 35 respectively. Dr. Loper commented that
appellant was a borderline candidate for hearing aids. He did not opine that appellant’s tinnitus
affected his ability to perform the activities of daily living.
On July 11, 2006 the Office referred the record and statement of accepted facts to an
Office medical adviser to determine the extent of appellant’s hearing loss. In a July 12, 2006
report, the Office medical adviser determined that appellant had a ratable monaural sensorineural
hearing loss. Testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps
revealed decibel losses of 10, 10, 25 and 30 respectively. These decibels were totaled at 75 and
were divided by 4 to obtain the average hearing loss at those cycles of 18.75 decibels. The
average of 18.75 decibels was then reduced by 25 decibels to equal zero, resulting in a zero
percent loss of hearing for the right ear. Testing for the left ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cps revealed decibel losses of 15, 25, 30 and 35 respectively. These
decibels were totaled at 105 and were divided by 4 to obtain the average hearing loss at those
cycles of 26.25 decibels. The average of 26.25 decibels was then reduced by 25 decibels to
equal 1.25 which was multiplied by the established factor of 1.5 to compute a 1.88 percent loss
of hearing for the left ear, rounded up to 2 percent.
On July 17, 2006 appellant filed a schedule award claim.
By decision dated August 7, 2006, the Office granted appellant a schedule award for a
two percent monaural hearing loss. The period of the award ran from June 29 to July 6, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 provides
for compensation to employees sustaining permanent loss, or loss of use, of specified members
of the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
1

Appellant submitted 1986 and 1987 audiograms performed prior to his federal employment. These audiograms
do not demonstrate a ratable hearing loss.
2

5 U.S.C. §§ 8101-8193.

2

rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001), has been adopted by the Office for evaluating schedule
losses and the Board has concurred in such adoption.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss.7 The Board has concurred in the Office’s adoption of this standard for
evaluating hearing loss.8
Regarding tinnitus, the A.M.A., Guides states that “[t]innitus in the presence of unilateral
or bilateral hearing impairment may impair speech discrimination.” Therefore, add up to five
percent for tinnitus in the presence of measurable hearing loss if the tinnitus impacts the ability
to perform the activities of daily living.9
ANALYSIS
The Office accepted that appellant sustained a binaural high frequency sensorineural
hearing loss due to hazardous noise exposure at work. To determine appellant’s entitlement to a
schedule award, the Office obtained a second opinion report and audiometric test results from
Dr. Loper, a Board-certified otolaryngologist, who found a bilateral high frequency sensorineural
hearing loss. The Board finds that Dr. Loper used the appropriate portions of the A.M.A.,
Guides and accurately calculated a two percent monaural hearing loss on the left and a zero
percent hearing loss on the right. He did not note any additional impairment for tinnitus. An
Office medical adviser concurred with Dr. Loper’s calculation of a two percent monaural hearing
loss. Based on the Office medical adviser’s interpretation of the audiometric tests obtained by
Dr. Loper, the Office granted appellant a schedule award for a two percent monaural hearing

3

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

4

A.M.A., Guides 250.

5

Id.

6

Id.

7

Id.

8

Reynaldo R. Lichtenberger, 52 ECAB 462 (2001). The Board notes that, while the November 15, 1999 schedule
award was calculated while the fourth edition of the A.M.A., Guides was still in effect, this is nondispositive on the
present appeal.
9

Supra note 4 at 246.

3

loss. The Board finds that the Office properly found that appellant had a two percent monaural
hearing loss due to hazardous noise exposures at work.
The Board notes that appellant had symptoms of bilateral tinnitus. The A.M.A., Guides,
provides that tinnitus, in the presence of unilateral or bilateral hearing impairment, may impair
speech discrimination and provides for up to a five percent rating for tinnitus, in the presence of
measurable hearing loss, if the tinnitus impacts the ability to perform activities of daily living.10
In this case, Dr. Loper related appellant’s complaints of bilateral tinnitus. However, he did not
opine that tinnitus affected appellant’s ability to perform activities of daily living. The Office
medical adviser also did not find any additional impairment for tinnitus. There is no medical
evidence of record contrary to these opinions. Therefore, appellant has not established that he is
entitled to receive an additional schedule award for tinnitus.
CONCLUSION
The Board finds that appellant has not established that he sustained greater than a two
percent monaural hearing loss in the performance of duty, for which he received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 7, 2006 is affirmed.
Issued: February 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

Supra note 4 at 246; Juan A. Trevino, 54 ECAB 356 (2003).

4

